Title: To Thomas Jefferson from Anthony Dey, 20 November 1821
From: Dey, Anthony
To: Jefferson, Thomas


Sir,
New York Corner Nassau & Cedar St.
20 November 1821
Altho’ you have retired from public life, yet I have supposed, the great interests of our Country are very near your heart that you would be gratified with hearing of the success of American Agriculture—& the native genius of our country men in Mechanism—under those impressions I have taken the liberty of enclosing you a Sample of flax— the plant of which grew upon my farm in New Jersey, which consists principally of reclaimed Salt Meadow—& was dressed in an enrotted State in a machine invented by a native american.The Machine is Constructed to go by animal or water power & is estimated to dress one Ton of the stem or plant in the ten ordinary working hours of the day—the Expence of breaking & clearing the flax & bringing it into the State in which I send it you will not exceed 2 cents per poundThe Information we have from England is that it Cost 6. / near 11 cents our money to produce the same result—There is a great saving—more than 100 pr Cent in the fibre & the machine is equally as well calculated for Hemp as well as flax—With my sincere wishes for your health & happinessI remain Sir very RespectfullyAnthony Dey.